Case 3:17-cv-00007-GTS-ML Document 101-22 Filed 05/31/19 Page 1 of 2

 

 

VESTAL, NEW YORK 13850

December 2, 2016

Robert and Debra Spero

 

Vestal, NY 13850
RE: Vincent,Spero

Dear Mr. and Ms. Spero,

You are hereby advised that the undersigned is considering suspending upon instruction the above-
named student for five (5) days or less in relation to the following matter: Vincent engaged in conduct
that was disorderly, insubordinate, and endangered the education, safety, morals, health or welfare of
himself or others. This may Include bullying, cyberbullying, discrimination and/or harassment as
defined in the Vestal Code of Conduct.

On December 1, 2016:

e During first period, Vincent met with the Assistant Principal regarding inappropriate behavior in
his period 4 math class on November 22, 2016. During that math class, Vincent had his phone
out and started playing a video loudly during group work. He was asked 2 times to put his
phone away. He refused and began mocking the teacher. When the teacher asked him if he
needed to leave he called her a “fucking racist.” Vincent was upset that he received
consequences and he contacted Superintendent Ahearn.

e During period 4 math class, as the teacher was passing out the worksheet, Vincent said,
“Drexel” while looking at the teacher. Drexel is the name of the street the teacher lives on.

e Later in period 4 math class, while working with his group Vincent said the first and middle
name of the teacher’s husband. ,

e Towards the end of period 4 math class, Vincent and another student were talking about how
funny something would be and one of them said, “4205” which is the teacher's house number.

These willful acts disrupted the normal operation of the school community.

a Aur spears pees EES =e
Pe Caalleagc.

  
Case 3:17-cv-00007-GTS-ML Document 101-22 Filed 05/31/19 Page 2 of 2

Vincent Spero’ . \
December 2, 2016 ant
Page 2

Such actions, if true, violated the following sections of the Code of Conduct:

Section VIA.5 Engaging in any willful act which disrupts the normal operation of the school
community. This may also include bullying, cyberbullying, discrimination, and/or
harassment.

Section Vi:B.1 Failing to comply with the directions of a teacher, school administrator, school
employee, or other authorized school agent in charge of students; or otherwise
demonstrating disrespect.

Section VIE.6 Intimidation, which includes engaging in actions or statements that put anindividual in
fear of bodily harm.

Section VI:E.20 Any willful act which disrupts the normal operation of the school community.

The student has been presented with an explanation of the basis of the proposed suspension.

These events have been: ___ denied by the student or | admitted by the student.

Upon request to me, you are hereby given an opportunity for an informal conference with the
undersigned where you may present the student’s version of the events and ask questions of the

complaining witnesses.

If you desire an informal conference, | may be contacted at 757-2281 between the hours of 8:00 AM
and 4:00 PM. If lam not available when you call, please leave your name and number, and | will return |
your call. You may, if you desire, indicate whether you want such a conference by completing the
bottom of this form and returning the form to my office so that it will be received by December 7,
2016. if do not hear from you on or before Wednesday, December 7, 2016, | will assume that you do
not desire to have such a meeting.

Due to the violent nature of Vincent’s behavior, an immediate suspension is implemented, effective
December 5, 2016.

Sincerely, rot eC

fas A. Penna
interim Principal

An informal conference: is requested is not requested

Date: Person in Parental Relationship:

 
